         Case 1:20-cv-11889-MLW Document 81 Filed 04/09/21 Page 1 of 3




                                DISTRICT OF MASSACHUSETTS

                                                            CASE No. 1:20-CV-11889-MLW

Dr. SHIVA AYYADURAI                     )
            Plaintiff,                  )
                                        )
                 v.                     )
                                        )
WILLIAM FRANCIS GALVIN,                 )
MICHELLE K. TASSINARI,                  )
DEBRA O’MALLEY,                         )            JURY DEMANDED
AMY COHEN,                              )
NATIONAL ASSOCIATION OF                 )
STATE ELECTION DIRECTORS, )
TWITTER, INC.,                          )
all in their individual capacities, and )
WILLIAM FRANCIS GALVIN,                 )
in his official capacity as Secretary )
of State for Massachusetts,             )
                 Defendants.            )

         STATUS REPORT RE TWITTER’S FIRST RESPONSE TO BEING SERVED
                     THE SECOND AMENDED COMPLAINT

On April 8, 2021, at 09:10 EST, the Suffolk Sheriff served a summons, the second amended

complaint and a copy of this court’s March 25, 2021, Order upon Twitter’s registered agent in

Boston. On April 9, at 10:56 EST, Plaintiff received a response to his appeal filed on February 2,

2021, regarding the indefinite suspension of his Twitter account. There had been no response

from Twitter regarding his appeal for more than Sixty (60) days. The response sent today after

Twitter was served the proposed second amended complaint is attached for this court’s review.

        Respectfully submitted under the pains and penalties of perjury,

                                                     /s/ Dr. Shiva Ayyadurai
                                                     _____________________
                        April 9, 2021                Dr. Shiva Ayyadurai
                                                     Plaintiff, pro se
Case 1:20-cv-11889-MLW Document 81 Filed 04/09/21 Page 2 of 3




                                 701 Concord Ave,
                                 Cambridge, MA 02138
                                 Phone: 617-631-6874
                                 Email: vashiva@vashiva.com
         Case 1:20-cv-11889-MLW Document 81 Filed 04/09/21 Page 3 of 3



From: Twitter Support <support@twitter.com>
Date: April 9, 2021 at 10:56:10 AM EDT
To: vashiva@vashiva.com
Subject: Case# 0191196597: Appealing an account suspension - @va_shiva
[ref:00DA0000000K0A8.5004w000025IDps:ref]




Hello,


We’re writing to let you know that your account has been
suspended—and will remain suspended—due to multiple or
severe violations of our election integrity policy.

Using Twitter’s services for the purpose of manipulating or
interfering in elections is a violation of the Twitter Rules. This
includes:

  •    sharing misleading information about how to participate;
  •    voter suppression and intimidation; and
  •    sharing content with or modifying your account to include
       false or misleading aﬃliation.
Please do not reply to this message as this email address is not
monitored.


Thanks,



Twitter
